Exhibit 10.1

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

2013 INCENTIVE PLAN

(as of May 7, 2013)

 

1. Purpose of the Plan.

This Och-Ziff Capital Management Group LLC 2013 Incentive Plan was adopted by
the Board of Directors (the “Board”) of Och-Ziff Capital Management Group LLC
(the “Company”) on April 3, 2013 and shall become effective upon the approval of
the shareholders of the Company (the date of such approval, the “Effective
Date”). The purpose of the Plan is to provide additional incentive to selected
employees, directors, Executive Managing Directors and Consultants of and
service providers to the Company or any of its Subsidiaries (including OZ
Management LP, OZ Advisors LP and OZ Advisors II LP) or Affiliates that are
members of the Och-Ziff Operating Group (the Company and any such Subsidiaries
and Affiliates, collectively, “Participating Entities”) whose contributions are
essential to the growth and success of the Company’s business, in order to
strengthen the commitment of such persons to the Company and the other
Participating Entities, motivate such persons to faithfully and diligently
perform their responsibilities and attract and retain competent and dedicated
persons whose efforts should result in the long-term growth and profitability of
the Company and the other Participating Entities. To accomplish such purposes,
the Plan provides that a Participating Entity may grant or sell equity-based
Awards based on or consisting of Class A Shares, Class B Shares, and LTIP Units.
Notwithstanding any provision of the Plan, to the extent that any Award would be
subject to Section 409A of the Code, it is the Company’s intent that each such
Award comply with the requirements set forth in Section 409A of the Code and any
regulations or guidance promulgated thereunder.

 

2. Definitions.

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) “Administrator” means the Board or, if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3.

(b) “Affiliate” means, with respect to the Company, any Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Company. As used herein, the term “control” means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

(c) “Award” means, individually or collectively, any Option, Share Appreciation
Right, Restricted Share, Restricted Share Unit, Performance Share, unrestricted
Share or Other Share-Based Award, including but not limited to LTIP Unit Awards,
granted or sold under the Plan.



--------------------------------------------------------------------------------

(d) “Award Document” means any written agreement, contract or other instrument
or document, or any portion of any such instrument or document, evidencing an
Award.

(e) A “Beneficial Owner” of a security is a Person who, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The term
“Beneficially Own” and its derivatives shall each have a correlative meaning.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means, unless otherwise defined in the Participant’s Award Document,
employment agreement, or other written agreement describing the Participant’s
terms of employment or other service with any Participating Entity, (i) the
commission of an act of fraud, dishonesty, misrepresentation or breach of trust
by the Participant in the course of the Participant’s employment with or the
Participant’s provision of services to any Participating Entity; (ii) the
Participant’s indictment or entering of a plea of no contest for a crime
constituting a felony or in respect of any act of fraud or dishonesty; (iii) the
commission of an act by the Participant which would make the Participant or any
Participating Entity subject to being enjoined, suspended, barred or otherwise
disciplined for violation of federal or state securities laws, rules or
regulations, including a statutory disqualification; (iv) gross negligence or
willful misconduct in connection with the Participant’s performance of his or
her duties in connection with the Participant’s employment by or provision of
services to any Participating Entity which the Participant may be employed by or
providing service to on a full-time basis at the time or the Participant’s
failure to comply with any of the restrictive covenants set forth herein;
(v) the commission of any act that would result or which might reasonably be a
substantial factor resulting in the termination of any Participating Entity for
cause under the management, advisory or similar agreements of any Participating
Entity; (vi) the Participant’s failure to comply with any material policies or
procedures of any Participating Entity which the Participant may be employed by
or providing service to on a full-time basis at the time as in effect from time
to time; provided, however, that the Participant shall have received a copy of
such policies or a notice that they have been posted on any Participating
Entity’s website prior to such compliance failure; and (vii) the Participant’s
failure to perform the material duties in connection with the Participant’s
position.

(h) “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) distribution (whether in
the form of cash, shares, LTIP Units or other property), share or unit split or
reverse split, (iii) combination or exchange of shares or units, (iv) other
change in structure, or (v) declaration of a distribution, which the
Administrator determines, in its sole discretion, affects the Shares or LTIP
Units such that an adjustment pursuant to Section 5 is appropriate.

 

2



--------------------------------------------------------------------------------

(i) “Change in Control” means the occurrence of any of the following events:

 

  (1) any Person or any group of Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Exchange Act, or any successor
provisions thereto, excluding any Permitted Transferee or any group of Permitted
Transferees, becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding voting securities; or

 

  (2)

the following individuals cease for any reason to constitute a majority of the
number of directors of the Company then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds ( 2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended by the directors referred to in this clause (2); or

 

  (3) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, and, immediately after the consummation of such merger or consolidation,
either (i) the members of the Board immediately prior to the merger or
consolidation do not constitute at least a majority of the board of directors of
the company surviving the merger or, if the surviving company is a subsidiary,
the ultimate parent thereof, or (ii) all of the Persons who were the respective
Beneficial Owners of the voting securities of the Company immediately prior to
such merger or consolidation do not Beneficially Own, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the
then-outstanding voting securities of the Person resulting from such merger or
consolidation; or

 

  (4) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly or indirectly, by
the Company of all or substantially all of the Company’s assets, other than the
sale or other disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are Beneficially Owned by
shareholders of the Company in substantially the same proportions as their
Beneficial Ownership of such securities of the Company immediately prior to such
sale.

Notwithstanding the foregoing, except with respect to clause (2) and clause
(3)(i) above, a “Change in Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of

 

3



--------------------------------------------------------------------------------

the shares of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(j) “Class A Shares” means the Class A Shares of the Company.

(k) “Class B Shares” means the Class B Shares of the Company.

(l) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

(m) “Committee” means the Board, or a committee designated by the Board to
administer the Plan. With respect to Awards granted to Covered Employees, such
committee shall consist of two or more persons, each of whom, unless otherwise
determined by the Board, is an “outside director” within the meaning of
Section 162(m) of the Code and a “nonemployee director” within the meaning of
Rule 16b-3 under the Exchange Act (“Rule 16b-3”) and has any other
qualifications required by the applicable stock exchange on which the Shares are
listed. If at any time or to any extent the Board shall not administer the Plan,
then the functions of the Administrator specified in the Plan shall be exercised
by such committee.

(n) “Company” means Och-Ziff Capital Management Group LLC, a Delaware limited
liability company, and any successors thereto.

(o) “Consultant” means a consultant or advisor who is a natural person, engaged
to render bona fide services to a Participating Entity.

(p) “Covered Employee” is a person who is or is likely to become a “covered
employee” as defined in Section 162(m)(3) of the Code.

(q) “Disability” means, unless otherwise defined in the Participant’s Award
Document, that a Participant (i) as determined by the Administrator in its sole
discretion, is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of any
Participating Entity.

(r) “Distribution Equivalent” means a right, granted pursuant to the Plan, to be
paid an amount determined with respect to the distributions declared and paid
with respect to outstanding Shares or LTIP Units, as specified in, and pursuant
to the terms of, an applicable Award Document.

 

4



--------------------------------------------------------------------------------

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

(t) “Executive Managing Directors” means the executive managing directors from
time to time of any Participating Entities, including any partners of OZ
Management LP, OZ Advisors LP and OZ Advisors II LP that are executive managing
directors of Och-Ziff Holding Corporation and Och-Ziff Holding LLC.

(u) “Exercise Price” means the per Share price at which a holder of an Option or
Share Appreciation Right may purchase the Shares issuable upon exercise of such
Option or Share Appreciation Right.

(v) “Fair Market Value” as of a particular date shall mean the fair market value
as determined by the Administrator in its sole discretion; provided, however,
that (i) if the share, LTIP Unit or other security is listed on a national
securities exchange, the fair market value on any date shall be the closing sale
price reported on such date, or (ii) if the share, LTIP Unit or other security
is traded in an over-the-counter market, the fair market value on any date shall
be the average of the highest bid and lowest asked prices for such share in such
over-the-counter market on such date.

(w) “LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Och-Ziff Capital Management Group LLC, as amended from time
to time.

(x) “LTIP Unit Awards” means Awards consisting of, among other things, LTIP
Units, as more fully described in Section 10(b).

(y) “LTIP Units” means interests in the members of the Och-Ziff Operating Group,
as more fully described in Section 10(b).

(z) “Och-Ziff Operating Group” shall have the meaning assigned to it in the LLC
Agreement.

(aa) “Option” means an option to purchase Shares granted pursuant to Section 7.
Each Option shall be a nonqualified option, and shall not be an incentive stock
option as defined in Section 422 of the Code.

(bb) “Other Share-Based Award” means an Award granted pursuant to Section 10.

(cc) “Participant” means (i) any employee, director, Executive Managing Director
or Consultant of or service provider to any Participating Entity; and (ii) the
trustee of any trust established for the purpose of providing benefits to any
individual described in (i) and/or to any dependant, family member (including
any spouse, former spouse, widow, widower or co-habitee) or household member of
any individual described in (i) and/or to any class of individuals comprising
individuals described in (i), their dependants, family members or household
members, provided always that the relevant employee, director, Executive
Managing Director, Consultant or service provider has been selected as a
Participant by the Administrator,

 

5



--------------------------------------------------------------------------------

pursuant to the Administrator’s authority in Section 3, to receive an Award or,
where applicable, as being eligible or potentially eligible to receive an Award
subject to any discretion conferred upon the trustee by the terms of the
relevant trust.

(dd) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
share (basic or diluted); (iv) operating profit; (v) economic income,
distributable earnings or distributable earnings per share; (vi) revenue,
revenue growth or rate of revenue growth; (vii) return on assets (gross or net),
return on investment, return on capital, or return on equity; (viii) returns on
sales or revenues; (ix) operating expenses; (x) share price appreciation;
(xi) cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital; (xii) implementation or completion of critical projects or processes;
(xiii) economic value created; (xiv) cumulative earnings per share growth;
(xv) operating margin or profit margin; (xvi) share price or total shareholder
return; (xvii) cost targets, reductions and savings, productivity and
efficiencies; (xviii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, investor satisfaction, employee satisfaction, human resources
management, supervision of litigation, or information technology goals, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons; (xix) personal professional objectives,
including any of the foregoing Performance Goals, the implementation of policies
and plans, the negotiation of transactions, the development of long-term
business goals, the formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and (xx) any
combination of, or a specified increase in, any of the foregoing. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Participating Entities, or a division or strategic business unit of
the Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Administrator. The Performance Goals may include a threshold
level of performance below which no payment shall be made (or no vesting shall
occur), levels of performance at which specified payments shall be made (or
specified vesting shall occur), and a maximum level of performance above which
no additional payment shall be made (or at which full vesting shall occur). Each
of the foregoing Performance Goals shall not be required to be determined in
accordance with generally accepted accounting principles and shall be subject to
certification by the Administrator; provided, however, that the Administrator
shall have the authority to make equitable adjustments to the Performance Goals
in recognition of unusual or non-recurring events affecting any Participating
Entity or the financial statements of any Participating Entity, in response to
changes in applicable laws or regulations, or to account for items of gain, loss
or expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles.

(ee) “Performance Shares” means Shares that are subject to restrictions based
upon the attainment of specified Performance Goals granted pursuant to
Section 9.

 

6



--------------------------------------------------------------------------------

(ff) “Permitted Transferee” means any transferee of a Share through a “Permitted
Transfer,” as defined in the LLC Agreement, in accordance with applicable
restrictions.

(gg) “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

(hh) “Plan” means this Och-Ziff Capital Management Group LLC 2013 Incentive
Plan, as amended from time to time.

(ii) “Restricted Shares” means Shares subject to certain restrictions granted
pursuant to Section 9.

(jj) “Restricted Share Units” means the right to receive Shares or cash equal to
the Fair Market Value of Shares at the end of a specified period granted
pursuant to Section 9.

(kk) “Share Appreciation Right” means the right pursuant to an Award granted
under Section 8 to receive an amount equal to the excess, if any, of (i) the
aggregate Fair Market Value, as of the date such Share Appreciation Right or
portion thereof is surrendered, of the Shares covered by such right or such
portion thereof, over (ii) the aggregate Exercise Price of such right or such
portion thereof.

(ll) “Shares” means the Class A Shares (as specified in the applicable Award
Document) reserved for issuance under the Plan, as adjusted pursuant to the
Plan, and any successor (pursuant to a merger, consolidation or other
reorganization) security.

(mm) “Subsidiary” means, with respect to the Company, as of any date of
determination, any other Person as to which the Company owns or otherwise
controls, directly or indirectly, more than fifty percent (50%) of the voting
shares or other similar interests or a sole general partner interest or managing
member or similar interest of such Person.

 

3. Administration.

(a) The Plan shall be administered by the Committee in accordance with the
requirements of Section 162(m) of the Code only to the extent applicable and to
the extent the Administrator determines that specified Awards are intended to
qualify as performance-based compensation under Section 162(m) of the Code and,
to the extent applicable, Rule 16b-3.

(b) Pursuant to the terms of the Plan, the Administrator, subject to any
restrictions on the authority delegated to it by the Board, shall have the power
and authority, without limitation:

 

  (1) to select Participants;

 

  (2) to determine whether and to what extent Awards are to be granted to
Participants;

 

  (3) to determine the number of Shares, LTIP Units, or Class B Shares to be
covered by each Award;

 

7



--------------------------------------------------------------------------------

  (4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern Award Documents (including but not limited to
(i) the restrictions applicable to Awards and the conditions under which
restrictions applicable to such Awards shall lapse, (ii) the Performance Goals
and periods applicable to Awards, (iii) the Exercise Price, base price or
purchase price, if any, of Awards, (iv) the vesting schedule applicable to
Awards, (v) the number of Shares, LTIP Units or Class B Shares subject to Awards
and (vi) any amendments to the terms and conditions of outstanding Awards,
including but not limited to reducing the Exercise Price or base price of such
Awards, extending the exercise period of such Awards and accelerating the
vesting schedule of such Awards);

 

  (5) to make Fair Market Value determinations with respect to any Award;

 

  (6) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting a termination of the Participant’s
employment or service for purposes of Awards;

 

  (7) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

 

  (8) to construe and interpret the terms and provisions of the Plan and any
Award (and the Award Document relating thereto), and to otherwise supervise the
administration of the Plan and exercise all powers and authorities either
specifically granted under the Plan or advisable in the administration of the
Plan;

 

  (9) to delegate its authority, in whole or in part, under this Section 3 to
two or more individuals (who may or may not be members of the Board), subject to
the requirements of applicable law or any stock exchange on which the Shares are
listed;

 

  (10) to delegate its authority, in whole or in part, under this Section 3 and
with respect to Participants who are not executive officers of the Company, to
one or more individuals (who may or may not be members of the Board), subject to
the requirements of applicable law or any stock exchange on which the Shares are
listed; and

 

  (11) to determine at any time whether, to what extent and under what
circumstances and method or methods Awards may be settled by the Company or any
other Participating Entity. In the event of such determination, references to
the Company shall be deemed to be references to the applicable Participating
Entity for purposes of the Plan as appropriate.

(c) Except as expressly provided by the Administrator (including but not limited
to for purposes of complying with the requirements of the LLC Agreement of the
Company and the organizational documents of any other Participating Entity
relating to lawful consideration for

 

8



--------------------------------------------------------------------------------

the issuance of Awards, Class A Shares, Class B Shares or LTIP Units), no
consideration other than services will be required as consideration for the
grant (but not the exercise) of any Award. Awards may, as determined by the
Administrator, be granted in substitution for any other Award granted under the
Plan or any award granted under any other plan of the Company or any other
Participating Entity or any business entity to be acquired by any Participating
Entity or any other right of a Participant to receive payment from any
Participating Entity.

(d) Notwithstanding paragraph (b) of this Section 3, neither the Board, nor the
Administrator, nor their respective delegates shall have the authority to
reprice (or cancel and regrant) any Option or, if applicable, other Award at a
lower Exercise Price or base price without first obtaining the approval of the
Company’s shareholders.

(e) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including any
Participating Entity and the Participants. No member of the Board or the
Administrator, nor any officer, partner, member or employee of any Participating
Entity acting on behalf of the Board or the Administrator, shall be personally
liable for any action, omission, determination, or interpretation taken or made
with respect to the Plan to the extent and as provided in the LLC Agreement, and
all members of the Board or the Administrator and each and any officer, partner,
member or employee of any Participating Entity acting on their behalf shall be
fully indemnified by the Company in respect of any such action, omission,
determination or interpretation to the extent and as provided in the LLC
Agreement.

 

4. Shares Reserved for Issuance Under the Plan.

(a) Subject to Section 5, the maximum number of Class A Shares that may be
delivered pursuant to Awards shall be 75 million Class A Shares, as increased on
the first day of each fiscal year beginning in fiscal year 2014 by a number of
Class A Shares equal to fifteen percent (15%) of the increase, if any, in the
number of outstanding Class A Shares from the number of outstanding Class A
Shares on the first day of the immediately preceding fiscal year (calculated
assuming the exchange of all Och-Ziff Operating Group Units other than those
comprised of Class B Units (as such terms are defined in the LLC Agreement) for
Class A Shares).

(b) If any Award expires or terminates unexercised, becomes unexercisable or is
forfeited as to any Shares, or is tendered or withheld as to any Shares in
payment of the Exercise Price of the Award or the taxes payable with respect to
the exercise or vesting of the Award, then such unpurchased, forfeited, tendered
or withheld Shares shall thereafter be available for further Awards under the
Plan unless, in the case of Options, Related Share Appreciation Rights (as
defined in paragraph (a) of Section 8) are exercised.

 

5. Equitable Adjustments.

In the event of any Change in Capitalization, an appropriate equitable
substitution or proportionate adjustment shall be made, in each case in the
manner to be determined by the Administrator in its sole discretion, in order to
prevent an enlargement or dilution of rights, in (i) the aggregate number of
Shares reserved for issuance under the Plan and the maximum number

 

9



--------------------------------------------------------------------------------

of Shares that may be subject to Awards granted to any Participant in any fiscal
year, (ii) the kind, number and Exercise Price, base price, or ratio of Shares
subject to outstanding Options, Share Appreciation Rights and exchangeable LTIP
Units, and (iii) the kind and number of Shares or LTIP Units and the purchase
price of Shares subject to outstanding Awards of Restricted Shares, Restricted
Share Units, Performance Shares, unrestricted shares or Other Share-Based
Awards, including but not limited to LTIP Unit Awards; provided, however, that
any fractional shares or units resulting from the adjustment shall be
eliminated. Without limiting the generality of the foregoing, in connection with
a Change in Capitalization, the Administrator shall take such action as is
necessary to adjust the outstanding Awards to reflect the Change in
Capitalization, including but not limited to the cancellation of any outstanding
Award in exchange for payment in cash or other property of the aggregate Fair
Market Value of the Shares or LTIP Units covered by such Award, reduced by the
aggregate Exercise Price, base price, or purchase price thereof, if any.
Notwithstanding the foregoing, no such adjustment shall cause any Award that is
or becomes subject to Section 409A of the Code to fail to comply with the
requirements of such section. The Administrator’s determinations pursuant to
this Section 5 shall be final, binding and conclusive.

 

6. Eligibility.

Participants shall be selected from time to time by the Administrator, in its
sole discretion.

 

7. Options.

(a) General. Each Participant who is granted an Option shall enter into an Award
Document containing such terms and conditions as the Administrator shall
determine, in its discretion, which Award Document shall set forth, among other
things, the Exercise Price of the Option, the term of the Option and provisions
regarding exercisability of the Option. The provisions of each Option need not
be the same with respect to each Participant. More than one Option may be
granted to the same Participant and be outstanding concurrently. Options shall
be subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable and set forth in the Award
Document.

(b) Exercise Price. The Exercise Price of an Option shall be determined by the
Administrator in its sole discretion at the time of grant; provided, however,
that the Exercise Price relating to each Share purchasable under an Option shall
not be less than one hundred percent (100%) of the Fair Market Value of each
Share on the date of grant.

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Document.

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established Performance Goals, as shall be determined by the Administrator
in the Award Document. The Administrator may also

 

10



--------------------------------------------------------------------------------

provide that any Option shall be exercisable only in installments, and the
Administrator may waive such installment exercise provisions at any time, in
whole or in part, based on such factors as the Administrator may determine in
its sole discretion. Notwithstanding the foregoing, the Administrator shall have
the authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. Notwithstanding anything to the contrary contained herein, an
Option may not be exercised for a fraction of a Share.

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator in its sole discretion with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including, but not limited to the
withholding of Shares otherwise issuable upon exercise), (ii) in the form of
unrestricted Shares already owned by the Participant which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Shares as to which such Option shall be exercised, (iii) any other form of
consideration approved by the Administrator and permitted by applicable law or
(iv) any combination of the foregoing.

(f) Rights as Shareholder. A Participant shall have no rights to distributions
or any other rights of a shareholder with respect to the Shares subject to an
Option until the Participant has given written notice of exercise, has paid in
full for such Shares, has satisfied the requirements of Section 15 and, if
requested, has given the representation described in Section 16(b).

(g) Transfers of Options. Except as otherwise determined by the Administrator,
no Option shall be transferable by a Participant other than by the laws of
descent and distribution. Unless otherwise determined by the Administrator in
accordance with the provisions of the immediately preceding sentence, an Option
may be exercised during the lifetime of the Participant only by the Participant
or, during the period the Participant is under a Disability, by the
Participant’s guardian or legal representative. The Administrator may, in its
sole discretion, subject to applicable law, permit the gratuitous transfer
during a Participant’s lifetime of an Option, (i) by gift to a member of the
Participant’s immediate family, (ii) by transfer by instrument to a trust for
the benefit of such immediate family members, or (iii) to a partnership or
limited liability company in which such family members are the only partners or
members; provided, however, that, in addition to such other terms and conditions
as the Administrator may determine in connection with any such transfer, no
transferee may further assign, sell, hypothecate or otherwise transfer the
transferred Option, in whole or in part, other than by operation of the laws of
descent and distribution. Each such transferee shall agree to be bound by the
provisions of the Plan and the applicable Award Document.

 

11



--------------------------------------------------------------------------------

(h) Termination of Employment or Service.

 

  (1) Unless the applicable Award Document provides otherwise or unless
otherwise determined by the Administrator, in the event that the employment or
service of a Participant with any Participating Entity shall terminate for any
reason other than Cause, Disability, or death, but including termination by
reason of the entity employing the Participant or to which the Participant is
rendering services ceasing to be a Subsidiary or Affiliate, (A) Options granted
to such Participant, to the extent that they are exercisable at the time of such
termination, shall remain exercisable until the date that is ninety (90) days
after such termination, on which date they shall expire and (B) Options granted
to such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination. The ninety (90)-day period described in this Section 7(h)(1) shall
be extended to one year after the date of such termination in the event of the
Participant’s death during such ninety (90)-day period. Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of its term.

 

  (2) Unless the applicable Award Document provides otherwise or unless
otherwise determined by the Administrator, in the event that the employment or
service of a Participant with any Participating Entity shall terminate on
account of the Disability or death of the Participant, (A) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the date that is one year after such
termination, on which date they shall expire and (B) Options granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination. Notwithstanding the foregoing, no Option shall be exercisable after
the expiration of its term.

 

  (3) In the event of the termination of a Participant’s employment or service
with any Participating Entity for Cause, all outstanding Options, including
vested Options, granted to such Participant shall expire at the commencement of
business on the date of such termination.

(i) Other Change in Employment or Service Status. An Option may be affected,
both with regard to vesting schedule and termination, by leaves of absence,
changes from full-time to part-time employment, Disability or other changes in
the employment or service status of a Participant, in the discretion of the
Administrator. The Administrator shall follow applicable written policies of the
Company (if any), including but not limited to such rules, guidelines and
practices as may be adopted pursuant to Section 3, as they may be in effect from
time to time, with regard to such matters.

 

8. Share Appreciation Rights.

(a) General. Share Appreciation Rights may be granted either alone
(“Free-Standing Share Appreciation Rights”) or in conjunction with all or part
of any Option (“Related Share Appreciation Rights”). Related Share Appreciation
Rights may be granted either at or after the time of the grant of such Option.
The Administrator shall determine the Participants to whom, and the time or
times at which, grants of Share Appreciation Rights shall be made; the number of

 

12



--------------------------------------------------------------------------------

Shares to be awarded; the Exercise Price; and all other conditions of Share
Appreciation Rights. Notwithstanding the foregoing, no Related Share
Appreciation Rights may be granted for more Shares than are subject to the
Option to which they relate, and any Share Appreciation Rights must be granted
with an Exercise Price not less than one hundred percent (100%) of the Fair
Market Value of Shares on the date of grant. The provisions of Share
Appreciation Rights need not be the same with respect to each Participant. Share
Appreciation Rights shall be subject to the following terms and conditions set
forth in this Section 8 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Administrator shall deem
desirable, as set forth in the applicable Award Document.

(b) Exercisability.

 

  (1) Free-Standing Share Appreciation Rights shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Administrator at or after grant.

 

  (2) Related Share Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of Section 7.

(c) Payment Upon Exercise.

 

  (1) Upon the exercise of a Free-Standing Share Appreciation Right, the
Participant shall be entitled to receive up to, but not more than, the value
equal to the excess of the Fair Market Value of a Share as of the date of
exercise over the Exercise Price specified in the Free-Standing Share
Appreciation Right (which price shall be no less than one hundred percent
(100%) of the Fair Market Value of such Share on the date of grant) multiplied
by the number of Shares in respect of which the Free-Standing Share Appreciation
Right is being exercised, with the Administrator having the right to determine
the form of payment.

 

  (2) A Related Share Appreciation Right may be exercised by a Participant by
surrendering the applicable portion of the related Option. Upon such exercise
and surrender, the Participant shall be entitled to receive up to, but not more
than, the value equal to the excess of the Fair Market Value of a Share as of
the date of exercise over the Exercise Price specified in the related Option
(which price shall be no less than one hundred percent (100%) of the Fair Market
Value of a Share on the date of grant) multiplied by the number of Shares in
respect of which the Related Share Appreciation Right is being exercised, with
the Administrator having the right to determine the form of payment. Options
that have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the Related Share Appreciation Rights have been so
exercised.

 

13



--------------------------------------------------------------------------------

  (3) Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Share Appreciation Right in cash (or in any combination of
Shares and cash).

(d) Rights as a Shareholder. A Participant shall have no rights to distributions
or any other rights of a shareholder with respect to the Shares subject to Share
Appreciation Rights until the Participant has given written notice of exercise,
Shares have been issued to the Participant upon such exercise, and the
Participant has satisfied the requirements of Section 15 and, if requested, has
given the representation described in Section 16(b).

(e) Non-Transferability. Share Appreciation Rights shall not be transferable;
provided, however, that Related Share Appreciation Rights are transferable only
when and to the extent the related Option would be transferable under Section 7.

(f) Termination of Employment or Service.

 

  (1) In the event of the termination of employment or service with any
Participating Entity of a Participant who has been granted one or more
Free-Standing Share Appreciation Rights, such Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Administrator.

 

  (2) In the event of the termination of employment or service with any
Participating Entity of a Participant who has been granted one or more Related
Share Appreciation Rights, such Rights shall be exercisable at such time or
times and subject to such terms and conditions as set forth in the Award
Document.

(g) Term.

 

  (1) The term of each Free-Standing Share Appreciation Right shall be fixed by
the Administrator, but no Free-Standing Share Appreciation Right shall be
exercisable more than ten (10) years after the date such Right is granted.

 

  (2) The term of each Related Share Appreciation Right shall be the term of the
Option to which it relates, but no Related Share Appreciation Right shall be
exercisable more than ten (10) years after the date such Right is granted.

 

9. Restricted Shares, Restricted Share Units and Performance Shares.

(a) General. Awards of Restricted Shares, Restricted Share Units or Performance
Shares may be issued either alone or in addition to other Awards. The
Administrator shall determine the Participants to whom, and the time or times at
which, Awards of Restricted Shares, Restricted Share Units or Performance Shares
shall be made; the number of Shares to be awarded; the price, if any, to be paid
by the Participant for the acquisition of Restricted Shares, Restricted Share
Units or Performance Shares; the Restricted Period (as defined in paragraph (c)

 

14



--------------------------------------------------------------------------------

of this Section 9), if any, applicable to Awards of Restricted Shares or
Restricted Share Units; the Performance Goals, if any, applicable to Awards of
Restricted Shares, Restricted Share Units or Performance Shares; any rights to
Distribution Equivalents; and all other conditions of the Awards of Restricted
Shares, Restricted Share Units and Performance Shares. The Administrator may
also condition the grant of the Award of Restricted Shares, Restricted Share
Units or Performance Shares upon the exercise of Options, or upon such other
criteria as the Administrator may determine, in its sole discretion. If the
restrictions, Performance Goals and/or conditions established by the
Administrator are not attained, a Participant shall forfeit his or her
Restricted Shares, Restricted Share Units or Performance Shares. The provisions
of the Awards of Restricted Shares, Restricted Share Units or Performance Shares
need not be the same with respect to each Participant.

(b) Awards and Certificates. Except as otherwise provided below in this
Section 9, (i) each Participant who receives an Award of Restricted Shares or
Performance Shares shall be issued a share certificate in respect of such
Restricted Shares or Performance Shares (or such other appropriate evidence of
ownership as determined by the Administrator); and (ii) such certificate (or
other evidence of ownership) shall be registered in the name of the Participant,
and, if appropriate, shall bear a legend referring to the terms, conditions, and
restrictions applicable to any such Award. The Company may require that the
Share certificates evidencing Restricted Shares or Performance Shares be held in
the custody of the Company until the restrictions thereon shall have lapsed, and
that, as a condition of any Award of Restricted Shares or Performance Shares,
the Participant shall have delivered a power of attorney, endorsed in blank,
relating to the Shares covered by such Award.

(c) Restrictions and Conditions. The Awards of Restricted Shares, Restricted
Share Units and Performance Shares shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator:

 

  (1) Subject to the provisions of the Plan and the Award Document, during such
period as may be set by the Administrator commencing on the date of the Award
(the “Restricted Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign Restricted Shares, Restricted Share Units or
Performance Shares; provided, however, that the Administrator may, in its sole
discretion, provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including but not limited to the attainment of certain Performance
Goals, the Participant’s termination of employment or service as a director,
Executive Managing Director or Consultant of or service provider to any
Participating Entity or the Participant’s death or Disability. Notwithstanding
the foregoing, upon a Change in Control, the outstanding Awards shall be subject
to Section 11.

 

  (2)

Except as may be provided in the Award Document, the Participant shall generally
have the rights of a shareholder of the Company with respect to Restricted
Shares and Performance Shares during the Restricted Period. The Participant
shall generally not have the rights of a shareholder with

 

15



--------------------------------------------------------------------------------

  respect to Shares subject to Awards of Restricted Share Units during the
Restricted Period; provided, however, that, at the discretion of the
Administrator, Distribution Equivalents may be awarded during a Restricted
Period with respect to the number of Shares covered by Restricted Share Units
and may be accrued and paid to the Participant promptly after, and only after,
the Restricted Period, if any, applicable to such Distribution Equivalents shall
expire without forfeiture. Certificates for unrestricted Shares shall be
delivered to the Participant promptly after, and only after, the Restricted
Period shall expire without forfeiture in respect of such Awards of Restricted
Shares, Restricted Share Units or Performance Shares except as the
Administrator, in its sole discretion, shall otherwise determine.

 

  (3) The rights of Participants granted Awards of Restricted Shares, Restricted
Share Units or Performance Shares upon termination of employment or service as a
director, Executive Managing Director or Consultant of or service provider to
any Participating Entity for any reason during the Restricted Period shall be
set forth in the Award Document.

(d) To the extent that the Plan is then subject to Section 162(m) of the Code,
no payment pursuant to this Section 9 with respect to Awards which are intended
to qualify as performance-based compensation under Section 162(m) of the Code
shall be made to a Covered Employee prior to the certification by the Committee
that the applicable Performance Goals have been attained. The Committee may
establish such other rules applicable to Awards made pursuant to this Section 9;
provided, however, that, with respect to Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, such rules
shall be in compliance with Section 162(m) of the Code.

 

10. Other Share-Based Awards.

(a) The Administrator is authorized to grant Awards to Participants in the form
of Other Share-Based Awards, as deemed by the Administrator to be consistent
with the purposes of the Plan and as evidenced by an Award Document, including
but not limited to Awards that are valued in whole or in part by reference to
Class A Shares, including Awards valued by reference to book value, fair value
or performance of any Participating Entity or partnership interests, including
Distribution Equivalents and restricted or performance units. Other Share-Based
Awards may be granted as free-standing Awards or in tandem with other Awards.
The Administrator shall determine the terms and conditions of such Awards,
consistent with the terms of the Plan, including any Performance Goals and
performance periods. Shares, partnership interests, or other securities or
property delivered pursuant to an Award in the nature of a purchase right
granted under this Section 10 shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including but not limited
to Shares, other Awards, notes or other property, as the Administrator shall
determine, subject to any required corporate action. The Administrator may, in
its sole discretion, settle such Other Share-Based Awards for cash, Shares,
partnership interests, or other property as appropriate; provided, however, that
it determines, after consultation with its legal counsel and tax advisers, that
such alternate settlement would be in the Company’s best interests.

 

16



--------------------------------------------------------------------------------

(b) The Administrator is also authorized to grant LTIP Unit Awards to
Participants in the form of LTIP Units that, whether vested or unvested, shall
entitle the Participant to receive, currently or on a deferred or contingent
basis, distributions or Distribution Equivalents with respect to a number of
LTIP Units or other distributions from the members of the Och-Ziff Operating
Group, with respect to which the Administrator may provide in the Award Document
that such amounts (if any) shall be deemed to have been reinvested in additional
LTIP Units. The LTIP Units may include an exchange ratio pursuant to which the
LTIP Units (with or without other property) may be exchanged for Class A Shares
in accordance with the terms of the LLC Agreement, and in such case may include
Class B Shares; provided, however, that the number of Class B Shares issued as a
feature of the LTIP Unit Award may not exceed the number of Class A Shares
acquirable upon the exchange of the LTIP Units included in such Award and that
such Class B Shares are cancelled pro tanto at the same time that the
exchangeable LTIP Units are exchanged for such Class A Shares. LTIP Units may be
structured as “profits interests,” “capital interests” or other types of
partnership interests for federal income tax purposes. The Administrator has the
authority to determine the number of shares, interests, units or rights
underlying LTIP Unit Awards in light of all applicable circumstances, including
but not limited to performance-based vesting conditions, operating partnership
“capital account allocations,” value accretion factors, and conversion or
exchange ratios, to the extent set forth in the limited partnership agreements
of the members of the Och-Ziff Operating Group, the Code or otherwise.

(c) To the extent that the Plan is then subject to Section 162(m) of the Code,
no payment pursuant to this Section 10 with respect to Awards that are intended
to qualify as performance-based compensation under Section 162(m) of the Code
shall be made to a Covered Employee prior to the certification by the Committee
that the applicable Performance Goals have been attained. The Committee may
establish such other rules applicable to the Other Share-Based Awards; provided,
however, that, with respect to Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, such rules
shall be in compliance with Section 162(m) of the Code.

 

11. Accelerated Vesting in Connection with a Change in Control.

(a) In the event of a Change in Control, any outstanding Option that is not
assumed or continued, or for which an equivalent option or right is not
substituted pursuant to the Change in Control transaction’s governing document,
shall become fully vested and exercisable “immediately prior to” the effective
date of such Change in Control and shall expire upon the effective date of such
Change in Control. For purposes of this Section 11, “immediately prior to” shall
mean sufficiently in advance of the Change in Control transaction such that
there will be time for each affected Participant to exercise his or her Option
and participate in the Change in Control transaction in the same manner as all
other holders of Shares. If an Option becomes fully vested and exercisable
immediately prior to a Change in Control, the Administrator shall notify the
affected Participant in writing or electronically that the Option has become
fully vested and exercisable, and that the Option will terminate upon the Change
in Control.

(b) Unless otherwise determined by the Administrator and evidenced in an Award
Document, in the event that (i) a Change in Control occurs and (ii) the
Participant’s employment or service is terminated by the Company, its successor
or affiliate thereof without Cause on or after the effective date of the Change
in Control but prior to twelve (12) months following such Change in Control,
then:

 

  (1) any unvested or unexercisable portion of any Award carrying a right to
exercise shall become vested and exercisable; and

 

17



--------------------------------------------------------------------------------

  (2) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to any other Award shall lapse and all unvested Awards
shall be deemed fully vested and performance conditions imposed with respect to
such Awards shall be deemed to be fully achieved.

 

12. Set-Off.

Notwithstanding any other provision of the Plan or any Award Document to the
contrary, to the extent permitted by Section 409A of the Code, the Company or
the Och-Ziff Operating Group, as the case may be, shall have the right to offset
against any amount owed to a Participant any amounts that are owed by such
Participant to the Company or the Och-Ziff Operating Group (including amounts
owed under the Plan) at the time of any payment hereunder.

 

13. Amendment and Termination.

The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company’s
shareholders for any amendment that would require such approval in order to
satisfy the requirements of Section 162(m) of the Code, any rules of the stock
exchange on which the Shares are listed or other applicable law. If any Award is
subject to Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, the Administrator reserves the right to (but is not
obligated to) amend, modify or supplement such Award in order to cause it to
either not be subject to Section 409A of the Code or to comply with the
applicable provisions of Section 409A of the Code. The Administrator may amend
the terms of any Award theretofore granted, prospectively or retroactively, but
no such amendment shall impair the rights of any Participant without his or her
consent. At no time before the actual distribution of any Awards to Participants
under the Plan shall any Participant accrue any interest or right whatsoever
under the Plan.

 

14. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of any Participating Entity.

 

15. Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of the Participant for non-U.S. or
U.S. federal, state, or local income tax purposes, pay to any Participating
Entity, or make arrangements satisfactory to

 

18



--------------------------------------------------------------------------------

the Administrator regarding payment of, any non-U.S. or U.S. federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Award. The obligations of any Participating Entity under the Plan shall be
conditional on the making of such payments or arrangements, and any such
Participating Entity shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the
Participant. Whenever cash is to be paid pursuant to an Award, any Participating
Entity shall have the right to deduct therefrom an amount sufficient to satisfy
any non-U.S. or U.S. federal, state and local withholding tax requirements
related thereto. Whenever Shares or LTIP Units are to be delivered pursuant to
an Award, any Participating Entity shall have the right to require the
Participant to remit to any such Participating Entity in cash an amount
sufficient to satisfy any non-U.S. or U.S. federal, state and local withholding
tax requirements related thereto. With the approval of the Administrator, a
Participant may elect to satisfy the foregoing requirement by electing to have
any Participating Entity withhold from delivery of Shares, LTIP Units, or other
property or by delivering already owned unrestricted Shares, LTIP Units, or
other property, in each case having a value equal to the minimum amount of tax
required to be withheld. Such Shares, LTIP Units, or other property shall be
valued at their Fair Market Value, if any, on the business day immediately
preceding the date on which the amount of tax to be withheld is determined.
Fractional share or unit amounts shall be settled in cash. Such an election may
be made with respect to all or any portion of the Shares, LTIP Units, or other
property to be delivered pursuant to an Award. Each Participating Entity may
also use any other method of obtaining the necessary payment or proceeds, as
permitted by law, to satisfy its withholding obligation with respect to any
Award.

 

16. General Provisions.

(a) Awards, Class A Shares, Class B Shares and LTIP Units shall not be issued
pursuant to the Plan unless the issuance and delivery of such Awards, shares or
LTIP Units pursuant hereto shall comply with all relevant provisions of law,
including but not limited to the Securities Act of 1933, as amended, the
Exchange Act and the requirements of any stock exchange upon which the Shares
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

(b) The Administrator may require each person acquiring Awards, Class A Shares,
Class B Shares or LTIP Units to represent to and agree with any Participating
Entity in writing that such person is acquiring the Awards, Class A Shares,
Class B Shares or LTIP Units without a view to distribution thereof. The
certificates for any shares or LTIP Units may include any legend that the
Administrator deems advisable to reflect any restrictions on transfer which the
Administrator determines, in its sole discretion, arise under applicable
securities laws or are otherwise applicable.

(c) All certificates for Class A Shares, Class B Shares or LTIP Units delivered
under the Plan shall be subject to such stop-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares may then be listed, and any applicable
federal or state securities law, and the Administrator may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions.

 

19



--------------------------------------------------------------------------------

(d) The Administrator may require a Participant receiving Awards, Class A
Shares, Class B Shares or LTIP Units, as a condition precedent to receipt of
such Awards, shares or LTIP Units, to enter into a shareholder agreement,
“lock-up” or other agreement in such form as the Administrator shall determine
is advisable to further the interests of any Participating Entity.

(e) Nothing in the Plan or any Award Document shall confer upon any Participant
any right to continued employment or service with any Participating Entity, nor
shall it interfere with or restrict in any way the right of any Participating
Entity (or its equityholders) to terminate the employment or service of any
Participant at any time for any reason whatsoever, with or without Cause.

(f) All obligations of any Participating Entity under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to such
Participating Entity, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of such Participating Entity.

(g) Except as otherwise provided in the applicable Award Document, each Award
under the Plan shall be paid solely from the general assets of the relevant
Participating Entity. Nothing in this Plan shall be construed to create a trust
or to establish or evidence any Participant’s claim of any right to any
distribution of an Award other than as an unsecured general creditor with
respect to any distribution to which such Participant may be conditionally
entitled.

 

17. Severability.

Should any provision of the Plan or any Award Document be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of the Plan or such
Award Document, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Plan or Award Document. Moreover,
if one or more of the provisions contained in the Plan or any Award Document
shall for any reason be held to be excessively broad as to scope, activity,
subject or otherwise so as to be unenforceable, in lieu of severing such
unenforceable provision, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provisions or provisions in any other jurisdiction.

 

18. Remedies.

Any remedies provided for in this Plan shall be cumulative in nature and shall
be in addition to any other remedies whatsoever (whether by operation of law,
equity, contract or otherwise) which any party may otherwise have.

 

20



--------------------------------------------------------------------------------

19. Section 409A

It is the Company’s intent that payments and benefits under this Plan comply
with Section 409A of the Code, to the extent subject thereto, and accordingly,
to the maximum extent permitted, this Plan shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, a Participant shall not be
considered to have terminated employment with any Participating Entity for
purposes of this Plan unless the Participant would be considered to have
incurred a “separation from service” from any Participating Entity within the
meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this Plan shall be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments described in this Plan
that are due within the “short term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Plan during the six-month period immediately following
a Participant’s separation from service shall instead be paid on the first
business day after the date that is six months following the Participant’s
separation from service (or death, if earlier). Notwithstanding the foregoing,
for each Award that constitutes nonqualified deferred compensation under
Section 409A of the Code, if required to avoid accelerated taxation and/or tax
penalties, a Change in Control shall be deemed to have occurred for purposes of
the payment or settlement of such Award under the Plan only if a “change in the
ownership of the corporation,” a “change in effective control of the
corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code shall also be deemed to have occurred under Section 409A of the Code.
The Plan and any Award Documents issued thereunder may be amended in any respect
deemed by the Administrator to be necessary in order to preserve compliance with
Section 409A of the Code.

 

20. Term of Plan.

No Award shall be granted pursuant to the Plan on or after the tenth
(10th) anniversary of the Effective Date, but Awards theretofore granted may
extend beyond that date.

 

21. Governing Law.

The Plan shall be construed and enforced in accordance with the laws of the
State of Delaware without regard to the application of the principles of
conflicts or choice of laws.

[Remainder of Page Intentionally Left Blank]

 

21



--------------------------------------------------------------------------------

Appendix A

FORM OF

CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT

UNDER THE

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

2013 INCENTIVE PLAN

FORM OF AWARD AGREEMENT

This CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Award Agreement”),
dated as of [                    ], is made by and between OZ Management LP, a
Delaware limited partnership (the “Company”), and [                    ] (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Och-Ziff Capital Management Group LLC 2013 Incentive
Plan, as may be amended from time to time (the “Plan”). Where the context
permits, references to the Company shall include any successor to the Company.

1. Grant of Restricted Share Units. Subject to all of the terms and conditions
of this Award Agreement and the Plan, the Company hereby grants to the
Participant [                    ] Class A restricted share units (the “RSUs”).

2. Form of Payment.

(a) Except as otherwise provided in this Award Agreement or the Plan, each RSU
granted hereunder shall represent the right to receive, in the sole discretion
of the Administrator, either (i) one Class A Share or (ii) cash equal to the
Fair Market Value of one Class A Share, in either case, on the third business
day following the date such RSU becomes vested in accordance with the vesting
schedule set forth in Exhibit A hereto.

(b) In addition, the Participant will be credited with Distribution Equivalents
with respect to the RSUs, calculated as follows: with respect to any such RSUs
granted on or prior to the record date applicable to a cash distribution, on
each date that any such cash distribution is paid by Och-Ziff Capital Management
Group LLC to all holders of Class A Shares while the RSUs are outstanding, the
Participant’s account shall be credited with one of the following: (i) the right
to receive an amount of cash equal to the amount of such Distribution
Equivalents or (ii) an additional number of RSUs equal to the number of whole
Class A Shares (valued at Fair Market Value on such date or the immediately
preceding trading day as determined by the Administrator in its discretion) that
could be purchased on such date with the aggregate dollar amount of the cash
distribution that would have been paid on the RSUs had the RSUs been issued as
Shares. The Participant’s right to receive cash or additional RSUs credited
under this Section shall be subject to the same terms and conditions applicable
to the RSUs originally awarded hereunder and will be settled on the same date as
the RSUs in respect of which such Distribution Equivalents are awarded. Any RSUs
credited to the Participant’s account may, in the sole discretion of the
Administrator as determined at the time such Distribution Equivalent is credited
to the Participant’s account, be eligible to receive additional Distribution
Equivalents.



--------------------------------------------------------------------------------

3. Restrictions

(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in this
Award Agreement or in the Plan have been otherwise satisfied, terminated or
expressly waived by the Company in writing.

(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c) below, the RSUs shall become vested in accordance with the vesting
schedule set forth in Exhibit A hereto (the “Restricted Period”) and the Class A
Shares or cash equivalent amount to which such vested RSUs relate shall become
issuable or payable hereunder on the third business day thereafter (provided,
that such issuance or payment is otherwise in accordance with federal and state
securities and tax laws, including satisfaction of all withholding
requirements).

(c) Except as otherwise provided under the terms of the Plan or in the vesting
schedule attached hereto, if the Participant’s service is terminated for any
reason (“Termination”), then this Award Agreement shall terminate and all rights
of the Participant with respect to RSUs that have not vested shall immediately
terminate. Except as otherwise provided under the terms of the Plan or in the
vesting schedule attached hereto, the RSUs that are subject to restrictions upon
the date of Termination shall be forfeited without payment of any consideration,
and neither the Participant nor any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.

4. Voting and Other Rights. The Participant shall have no rights of a
shareholder (including the right to distributions) unless and until Class A
Shares are issued following vesting of the Participant’s RSUs.

5. Award Agreement Subject to Plan. This Award Agreement is made pursuant to all
of the provisions of the Plan, which is incorporated herein by this reference,
and is intended, and shall be interpreted in a manner, to comply therewith. In
the event of any conflict between the provisions of this Award Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

6. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant or from the Class A Shares otherwise issuable in respect of
the RSUs any sums required by federal, state or local tax law to be withheld or
to satisfy any applicable payroll deductions with respect to the vesting or
payment of any RSU.

7. No Rights to Continuation of Service. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the service
of Och-Ziff Capital Management Group LLC (“Och-Ziff”) or any Subsidiary or
Affiliate thereof or shall interfere with or restrict the right of Och-Ziff or
its shareholders (or of a Subsidiary or Affiliate or any of their equityholders,
as applicable) to terminate the Participant’s provision of services to Och-Ziff
or the relevant Subsidiary or Affiliate at any time for any reason whatsoever,
with or without cause.

 

2



--------------------------------------------------------------------------------

8. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Award Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Award Agreement shall be
interpreted and be administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Participant shall not be considered to have terminated employment or service
for purposes of this Award Agreement until the Participant would be considered
to have incurred a “separation from service” within the meaning of Section 409A
of the Code. Any payments described in this Award Agreement or the Plan that are
due within the “short-term deferral period” as defined in Section 409A of the
Code shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, payment shall be
made in accordance with Exhibit A, notwithstanding any provision for accelerated
vesting under the Plan. Notwithstanding anything to the contrary in this Award
Agreement or the Plan, to the extent that any RSUs are payable to a “specified
employee” (within the meaning of Section 409A of the Code) upon a separation
from service and such payment would result in the imposition of any individual
penalty tax or late interest charges imposed under Section 409A of the Code, the
settlement and payment of such awards shall instead be made on the first
business day after the date that is six (6) months following such separation
from service (or death, if earlier).

9. Governing Law. Notwithstanding Section 18 of the Plan, this Award Agreement,
and Exhibit A hereto, shall be governed by, interpreted under, and construed and
enforced in accordance with the internal laws, and not the laws pertaining to
conflicts or choices of laws, of the State of Delaware applicable to agreements
made and to be performed wholly within the State of Delaware.

10. Award Agreement Binding on Successors. The terms of this Award Agreement
shall be binding upon the Participant and upon the Participant’s heirs,
executors, administrators, personal representatives, permitted transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.

11. No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.

12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.

13. Severability. Should any provision of this Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Award Agreement. Moreover, if one
or more of the provisions

 

3



--------------------------------------------------------------------------------

contained in this Award Agreement shall for any reason be held to be excessively
broad as to scope, activity, subject or otherwise so as to be unenforceable, in
lieu of severing such unenforceable provision, such provision or provisions
shall be construed by the appropriate judicial body by limiting or reducing it
or them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear, and such determination by such judicial
body shall not affect the enforceability of such provisions or provisions in any
other jurisdiction.

14. Entire Award Agreement. This Award Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof.

15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

16. Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

[SIGNATURE PAGE TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first set forth above.

 

OZ MANAGEMENT LP By:  

Och-Ziff Holding Corporation,

its General Partner

By:  

 

Name:   Title:  

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Award Agreement.

 

PARTICIPANT Signature  

 

Print Name:  

 

Address:  

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Vesting Schedule

[To be inserted]

 

6